                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 A.D., individually and as Mother and Next         )
 Friend of K.D., a minor, and K.D.,                )
 a minor,                                          )
                                                   )
                         Plaintiffs,               )
                                                   )
 vs.                                               )   Case No. 3:18-CV-162-NJR-RJD
                                                   )
 MERIDIAN COMMUNITY UNIT                           )
 SCHOOL DISTRICT 101, TIM TURNER,                  )
 DORLISSA CHERRY, SPENCER BYRD,                    )
 MELISSA MCCUTCHEN-WILLIAMS,                       )
 TAMARA MCCUTCHEN, VICTOR                          )
 BAKER, LAWANDA GREEN, MIKE                        )
 HILEMAN, MELODY SPAULDING,                        )
 JAMIE NICHOLS, and DEON CHERRY,                   )
                                                   )
                         Defendants.               )

                            MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       This matter comes before the Court on the Report and Recommendation of Magistrate

Judge Reona J. Daly (Doc. 53), which recommends the Court dismiss this action pursuant to Rule

41(b) of the Federal Rules of Civil Procedure due to Plaintiffs’ failure to prosecute.

       Plaintiff A.D. and Plaintiff K.D., a minor, filed a complaint on February 1, 2018, alleging

violations of 42 U.S.C. § 1983 and Illinois state law (Doc. 1). On August 17, 2018, counsel for

Plaintiffs, Daniel Seidman, filed a motion for leave to withdraw as counsel for Plaintiffs, citing a

breakdown in the attorney-client relationship and communication therein (Doc. 48).

       Magistrate Judge Daly held a hearing on counsel’s motion to withdraw on September 13,

2018 (see Doc. 50). Counsel for both parties appeared, but Plaintiffs did not, despite being ordered

to do so. Magistrate Judge Daly granted counsel’s motion to withdraw and gave Plaintiff A.D.

additional time to file a notice of her intent to proceed pro se or have new counsel file their notice

of appearance by October 4, 2018. Because Plaintiff K.D. is a minor, Magistrate Judge Daly

                                            Page 1 of 2
ordered that K.D. obtain new counsel by October 4, 2018, to remain a party to this case. Plaintiff

A.D. was further ordered to show cause why she failed to appear at the motion hearing as

ordered. Plaintiff A.D. was advised that failure to respond to the Show Cause Order may result

in the imposition of sanctions, up to and including dismissal of this lawsuit. Plaintiff did not file

a response.

       Due to Plaintiffs’ failure to comply with several orders and their apparent lack of interest

in litigating this case, Magistrate Judge Daly now recommends this Court dismiss the action

under Rule 41(b) for failure to prosecute. Objections to the Report and Recommendation were

due November 26, 2018 (Doc. 53). No objection was filed.

       Because no objection was filed, the undersigned District Judge need not undertake de novo

review. 28 U.S.C. § 636(b)(1)(C); Johnson v. Zema Sys. Corp., 170 F.3d 734, 741 (7th Cir. 1999).

Instead, the Court should review the Report and Recommendation for clear error. Johnson, 170

F.3d at 739. The Court may then “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       The Court has reviewed Magistrate Judge Daly’s Report and Recommendation for clear

error. Following this review, the Court agrees with her findings, analysis, and conclusions. The

undersigned accordingly ADOPTS the Report and Recommendation in its entirety (Doc. 53). This

action is DISMISSED with prejudice, and the Clerk of Court is DIRECTED to close this case.

       IT IS SO ORDERED.

       DATED: November 29, 2018


                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      United States District Judge




                                           Page 2 of 2
